85 F.3d 629
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard Lee SMITH, Plaintiff-Appellant,v.Kathy SICKLER, Officer Bishop, G. Cannon, M.W. Lyons,Lorraine McClare, Wendee Jones, and OfficerBartlett, Defendants-Appellees.
No. 93-1401.
United States Court of Appeals, Sixth Circuit.
May 2, 1996.

Before:  KENNEDY, COLE, Circuit Judges;  and ALDRICH, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Richard Lee Smith, appeals the district court's grant of summary judgment in favor of defendants in his civil rights action brought pursuant to 42 U.S.C. § 1983.   Smith alleges that he was deprived of medical treatment as a prisoner at the Ionia Maximum Correctional Facility in Michigan, citing instances in which he claims that his ailments and requests for treatment were ignored.   The defendants, who are sued in their individual capacities, submitted affidavits and copies of Smith's medical records to the district court in support of their motion for summary judgment.   The district court's opinion granting summary judgment notes that Smith was seen by medical personnel thirty-five times during the period in which he claimed deprivation of medical treatment.   The record further indicates that Smith was not cooperative, verbally abusing medical personnel and repeatedly threatening to file lawsuits.


2
Having carefully considered the record on appeal and the briefs of the parties, we have concluded that the district court properly granted the defendants' motion for summary judgment.   Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its opinion dated February 2, 1993.



*
 The Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio, sitting by designation